Citation Nr: 1244256	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a nervous condition.

2.  Entitlement to service connection for a psychiatric disorder (now claimed as depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1990 to January 1993 and August 1998 to March 2007.  The Board notes that the Veteran's character of service for his first period of active service was honorable; however, the character of service for his second period of active service was dishonorable.  By an administrative decision rendered in September 2009, VA determined that, for his second period of service, the Veteran had honorable service from August 27, 1998 to August 26, 2001, and dishonorable service from August 27, 2001 to March 22, 2007.  Consequently, the period of dishonorable service from August 2001 to March 2007 is a bar to VA benefits; however, the Board will still consider the Veteran's claim in regard to his honorable periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See the November 2009 ECA Initiative Agreement and Waiver of Rights.  The ECA Initiative is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA Initiative.  38 C.F.R. §§ 20.1500-20.1510.  

The claim on appeal has been defined as shown above because there was a prior final decision on this issue in February 1993.  The Board has a legal duty to consider whether new and material evidence has been received regardless of the RO decision in this regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The underlying claim for service connection for a psychiatric disorder, claimed as depression, is addressed in the REMAND portion below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition in a February 1993 rating decision.  The Veteran did not appeal that decision.

2.  The new evidence submitted subsequent to February 1993 in support of the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder (previously claimed as a nervous disorder) raises a reasonable possibility of substantiating the underlying claim.  


CONCLUSIONS OF LAW

1.  The February 1993 RO rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2012).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a psychiatric disorder (previously claimed as a nervous disorder) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the Veteran's claim for service connection for a nervous condition, which represents a complete grant of the benefit sought on appeal as to that issue alone.  [The Board is remanding the reopened issue of entitlement to service connection for a psychiatric disorder (now claimed as depression), which is discussed in the Remand section of this decision.]  Thus, no discussion of VA's duty to notify and assist is necessary.  

In the February 1993 rating decision, the RO denied service connection for a psychiatric disorder, which the Veteran claimed as a nervous condition.  Rating actions are final and binding based on evidence on file at the time a claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Here, the Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, February 1993 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the present case, the RO previously denied service connection for a nervous condition in a February 1993 rating decision because the service treatment records contained no diagnosis of a psychotic, organic, mental or psychoneurotic disorder.  The Board notes that, at that time, the only evidence before the RO was the Veteran's service treatment records because he filed his claim shortly after his discharge from active service in January 1993.  Consequently, in order for evidence to be material, it must relate to any previously unestablished fact.

New evidence received since February 1993 consists of VA treatment records from December 2008 through January 2010.  These treatment records demonstrate that the Veteran is being treated at VA for a psychiatric disorder diagnosed as depressive disorder, not otherwise specified.  As evidence previously considered in rendering the February 1993 decision did not contain evidence of a current psychiatric disorder, the Board finds that this new evidence to be material as it demonstrates the Veteran is diagnosed to have a current psychiatric disability.

Furthermore, the Board finds that, when considering the evidence as a whole, VA's duty to assist the Veteran in obtaining a VA examination is raised as there is evidence of a current disability and some indication in the service treatment records that the Veteran underwent mental health treatment in May to June of 1992.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that the evidence received subsequent to February 1993 is new and material and serves to reopen the claim for service connection for a psychiatric disorder (previously claimed as a nervous disorder), which the Board has recharacterized as one for a psychiatric disorder (now claimed as depression), see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  However, the Board cannot, at this point, adjudicate the reopened claim for service connection for a psychiatric disorder (now claimed as depression), as further assistance to the Veteran is required to comply with VA's duty to assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been received, the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder (previously claimed as a nervous condition) is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand of the Veteran's claim for service connection for a psychiatric disorder (now claimed as depression) is necessary for additional development.  Specifically, the Board notes that the Veteran's representative argued in the Informal Hearing Brief that remand is warranted because a VA examination should be provided to the Veteran to determine whether he had symptomatology of a psychiatric disorder during his first period of service and to obtain an opinion as to the etiology of the Veteran's claimed psychiatric disorder.  The Board agrees.  

Before providing the Veteran with a VA examination, however, additional development of service treatment records is needed.  Specifically, the Board notes that the service treatment records from the Veteran's first period of active service from September 1990 to January 1993 show that the Veteran was referred on May 4, 1992 to Community Mental Health at Fort Campbell, Kentucky with a provisional diagnosis of "financial problems."  A June 26, 1992 note indicates that the Veteran's case was closed and that the closing diagnosis was "financial problems (improved)."  Both of these notes state that "[r]ecords pertaining to the treatment of this soldier are maintained at the Community Mental Health Clinic."  The Board notes that often mental health records are stored separate from a veteran's regular service treatment records.  There is no record, however, that any attempt was made to obtain these mental health treatment records.  The Board acknowledges that the available notes do not show a diagnosis of depression or other psychiatric disorder; however, the Board cannot say that the actual counseling records do not as they are not available for review.  Thus, a remand is warranted to obtain these records, if available.

Thereafter, the Veteran should be scheduled for a VA mental disorders examination to determine whether any currently diagnosed psychiatric disorder (which is shown in the VA treatment records to be diagnosed as depressive disorder, not otherwise specified) is etiologically related to his periods of honorable active service, specifically to the mental health treatment received from May to June of 1992.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a psychiatric disorder (now claimed as depression).  

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it conduct a search for records of mental health treatment that the Veteran may have received at the Community Mental Health Clinic at Fort Campbell, Kentucky, for the period from May to June of 1992.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.  

3.  After associating with the claims file all obtained additional evidence, schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.  

The examiner should be advised that any service treatment records from the period of August 27, 2001 to March 22, 2007 should not be considered in conjunction with this examination and opinion request as the Veteran's service for that period of time has been found to be characterized as dishonorable and, therefore, the Veteran is barred from receiving VA benefits for disability incurred in or aggravated during that period of service.

After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis as to whether the Veteran has any current mental disorders.  If a mental disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such mental disorder found on examination is related to any disease or injury incurred during his periods of honorable active service.  Specifically, the examiner should opine whether any current psychiatric disorder is related to the mental health treatment the Veteran received while on active duty from May to June of 1992.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  [The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.]  

4.  Then, adjudicate the claim for service connection for a psychiatric disorder (now claimed as depression).  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


